Chief Justice Gabbert
delivered the opinion of the court:
The authority for levying the tax upon the property of plaintiff in error in district 9, is based upon the provisions of section 16, above quoted, which authorizes the county commissioners to levy a tax upon property in district 9, for the support of a school in district 11, without giving the electors of the former district any voice in the selection of those who manage and control the school at La Junta. This violates, both in letter and in spirit, article IX, section 15 of our state constitution, which is as follows:
“The general assembly shall, by law, provide for organization of school districts of convenient size, in each of which shall be established a board of education, to consist of three or more directors to be elected by the qualified electors of the district. Said directors shall have control of instruction in the public schools of their respective districts.”
The judgment of the District Court is reversed and the *99cause remanded for further proceedings in harmony with this opinion.
Decided March 1, A. D. 1915.
Behearing denied April 5, A. D. 1915.

Judgment reversed.

Decision en .banc.
Mr. Justice White not participating.